09-01364-cgm       Doc 666        Filed 12/07/20 Entered 12/07/20 10:57:16      Main Document
                                              Pg 1 of 2



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
 SECURITIES INVESTOR PROTECTION                      No. 08-01789 (SMB)
 CORPORATION,
                                                     SIPA LIQUIDATION
                     Plaintiff-Applicant,
                                                     (Substantively Consolidated)
           v.

 BERNARD L. MADOFF INVESTMENT
 SECURITIES LLC,

                     Defendant.

 In re:

 BERNARD L. MADOFF,

                     Debtor.

 IRVING H. PICARD, Trustee for the                   Adv. Pro. No. 09-01364 (SMB)
 Liquidation of Bernard L. Madoff Investment
 Securities LLC,

                     Plaintiff,

           v.

 HSBC BANK PLC, et al.

                     Defendants.



                  ORDER ISSUING A LETTER OF REQUEST FOR SERVICE
                ABROAD OF JUDICIAL OR EXTRAJUDICIAL DOCUMENTS IN
                          CIVIL OR COMMERCIAL MATTERS


          Upon the Motion (the “Motion”), dated November 17, 2020, brought by Irving H. Picard,

as trustee (the “Trustee”) for the substantively consolidated SIPA liquidation of the business of

Bernard L. Madoff Investment Securities LLC, and the Chapter 7 estate of Bernard L. Madoff,

seeking entry of an Order (the “Order”) issuing a Letter of Request (as defined in the Motion) to

be transmitted, via the appropriate channels, to the applicable court in the United Kingdom to

                                                 1
09-01364-cgm      Doc 666      Filed 12/07/20 Entered 12/07/20 10:57:16            Main Document
                                           Pg 2 of 2



obtain the testimony of Rene Riefler; and it appearing that due and sufficient notice of the Motion

has been given under the circumstances; and it further appearing that the relief sought in the Motion

is appropriate based upon the information provided in the Motion and in the record; and it further

appearing that this Court has jurisdiction to consider the Motion and the relief requested therein

pursuant to 28 U.S.C. §§ 157(a) and 1334(b); and after due deliberation; and sufficient cause

appearing therefor; it is hereby

       ORDERED that the Motion is granted; and it is further

       ORDERED that the Letter of Request, in the form submitted with the Motion, shall be

signed and sealed by the Court for transmission to the appropriate judicial authority in the United

Kingdom so that valid service of process may be effectuated upon Mr. Riefler.



 Dated: December 7, 2020__
        New York, New York
                                                        s/ STUART M. BERNSTEIN
                                                     HONORABLE STUART M. BERNSTEIN
                                                     UNITED STATES BANKRUPTCY JUDGE




                                                 2
